Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	In response to the communication dated 04/01/21, Claims 14-18 are active in this application as the result of the previous cancellation of claims 1-13.
Terminal Disclaimer
3.	The terminal disclaimer filed on 11/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the Patent No. 10382644 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Examiner's Note
4.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 14, 16-18 are rejected under 35 U.S.C. 102(b) as being anticipated by Miyamura (US 2002/0191222).
	Regarding to claim 14, Miyamura discloses an information processing apparatus communicable with an external apparatus over a network (Figure 1), the information processing apparatus comprising:	
	at least one storage device storing instructions (Figure 1); and
	at least one processor (Figure 1) that executes the instructions to:
	register at least one notification condition for notifying that a file has been stored in the at least one storage device ([0032]-[0035], “[0034]…the FTP client program 22 transfers the file to be registered to the Web filing system 1.  By this means, the file to be registered is registered in the Web filing system 1.  Then, in the next step, ST4, the file registration program 21 waits for the file transfer to be completed.  [0035] In step ST4, the file registration program 21 judges that the file to be registered has been registered in the Web filing system 1”, wherein the file to be transferred corresponding the file has been stored);
the file registration program 21 judges that the file to be registered has been registered in the Web filing system 1”);
	generate, upon the registered at least one notification condition being determined to be satisfied, access information including path for accessing the stored file ([0034]-[0037], “[0035]…Then, in step ST5, the file registration program 21 generates URL notation for that registered file.  This URL notation includes full path information for the registered file and a description to call a file name change or folder movement operation.  Registered file full path information is defined based on the assigned file name and the determined storage folder” and “[0037]… the mail transmission program 23 generates electronic mail describing URL notation for the file registered in the Web filing system 1, and performs processing so that this is transmitted to a terminal 3 via the mail server 4”); and
	notify, upon the access information being generated, the generated access information to a predetermined notifying destination ([0036]-[0042], “[0037]… the mail transmission program 23 generates electronic mail describing URL notation for the file registered in the Web filing system 1, and performs processing so that this is transmitted to a terminal 3 via the mail server 4” and “[0039] As shown in FIG. 4, electronic mail transmitted to a terminal 3 by the 
mail transmission program 23 describes URL notation, as shown in "C" in FIG. 4.  
That is to say, the description for the relevant URL notation includes a description of full path information for the registered file determined by the file registration program 21 a user operating a terminal 3 clicks URL notation "A" in FIG. 4 when wishing to display the initial screen of the Web filing system 1, or clicks URL notation "B" in FIG. 4 when wishing to peruse the registered file, or clicks URL notation "C" in FIG. 4 when wishing to change the file name or folder of the registered file”), 
	wherein the file is image data obtained through scanning an original by a scanner of the information processing apparatus ([0015]-[0016], [0028], image scanner mechanism 20 reads image data and generates a file), and 
	wherein the registered at least one notification condition includes storing the file of the image data obtained through scanning the original in the at least one storage device ([0015]-[0016], [0028]-[0029] and [0032]-[0035], “[0034]…the FTP client program 22 transfers the file to be registered to the Web filing system 1.  By this means, the file to be registered is registered in the Web filing system 1.  Then, in the next step, ST4, the file registration program 21 waits for the file transfer to be completed.  [0035] In step ST4, the file registration program 21 judges that the file to be registered has been registered in the Web filing system 1”, wherein the file transferred corresponding the file has been stored).

	Regarding to claim 16, Miyamura discloses the information processing apparatus according to claim 14, wherein the determining determines that the file does not satisfy the registered notification condition in a case where the stored file was received via an external network (NW) ([0032]-[0034] and [0036]-[0042]).



	Regarding to claim 18, Miyamura discloses a method of controlling an information processing apparatus that is communicable with an external apparatus over a network and includes a storage device (Figure 1), the method comprising:
	registering at least one notification condition for notifying that a file has been stored in the storage device ([0032]-[0035], “[0034]…the FTP client program 22 transfers the file to be registered to the Web filing system 1.  By this means, the file to be registered is registered in the Web filing system 1.  Then, in the next step, ST4, the file registration program 21 waits for the file transfer to be completed.  [0035] In step ST4, the file registration program 21 judges that the file to be registered has been registered in the Web filing system 1”, wherein the file to be transferred corresponding the file has been stored);
	determining whether the registered at least one notification condition is satisfied ([0032]-[0035], “[0034]…the FTP client program 22 transfers the file to be registered to the Web filing system 1.  By this means, the file to be registered is registered in the Web filing system 1.  Then, in the next step, ST4, the file registration program 21 waits for the file transfer to be completed.  [0035] In step ST4, the file registration program 21 judges that the file to be registered has been registered in the Web filing system 1”);
	generating, upon the registered at least one notification condition being determined to be satisfied, access information including a path for accessing the stored file ([0034]-[0037], the file registration program 21 generates URL notation for that registered file.  This URL notation includes full path information for the registered file and a description to call a file name change or folder movement operation.  Registered file full path information is defined based on the assigned file name and the determined storage folder” and “[0037]… the mail transmission program 23 generates electronic mail describing URL notation for the file registered in the Web filing system 1, and performs processing so that this is transmitted to a terminal 3 via the mail server 4”); and
	notifying, upon the access information being generated, the generated access information to a predetermined notifying destination ([0036]-[0042], “[0037]… the mail transmission program 23 generates electronic mail describing URL notation for the file registered in the Web filing system 1, and performs processing so that this is transmitted to a terminal 3 via the mail server 4” and “[0039] As shown in FIG. 4, electronic mail transmitted to a terminal 3 by the 
mail transmission program 23 describes URL notation, as shown in "C" in FIG. 4.  
That is to say, the description for the relevant URL notation includes a description of full path information for the registered file determined by the file registration program 21 (FilePath=/lab/MarsLAN-tes- t/id00903739.tif)…[0041] On receiving this electronic mail, a user operating a terminal 3 clicks URL notation "A" in FIG. 4 when wishing to display the initial screen of the Web filing system 1, or clicks URL notation "B" in FIG. 4 when wishing to peruse the registered file, or clicks URL notation "C" in FIG. 4 when wishing to change the file name or folder of the registered file”), 
	wherein the file is image data obtained through scanning an original by a scanner of the information processing apparatus ([0015]-[0016], [0028], image scanner mechanism 20 reads image data and generates a file), and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamura (US 2002/0191222) in view of Kobayashi (US 2009/0113010).
	Miyamura teaches the path complies with a file sharing protocol used by the external apparatus for accessing the stored file ([0027]-[0028] and [0036]-[0042]).  However, Miyamura is silent as to the file sharing protocol is an SMB protocol or a WebDAV protocol.  On the other hand, Kobayashi teaches the file sharing protocol is an SMB protocol or a WebDAV protocol ([0037], [0060]).  It would have been obvious at the time the invention was made to one having ordinary skills in the art to include the file sharing protocol is an SMB protocol or a WebDAV .
Response to Arguments
7.	In view of Applicant’s arguments, the rejections under 35 U.S.C. 102(b) and the pre-AIA  35 U.S.C. 103 (a) via Tanimoto reference have been withdrawn.  However, the rejections under 35 U.S.C. 102(b) as being anticipated by Miyamura and the rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamura in view of Kobayashi have been maintained as addressed above.
8.	Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on rejections under 35 U.S.C. 102(b) as being anticipated by Miyamura.  The Examiner respectfully disagrees.
Applicant argues that Miyamura fails to teach, "notifying, upon the access information being generated, the generated access information to a predetermined notifying destination".  Applicant pointed out that "Miyamura fails to disclose or teach storing the file causes the email to be generated” and that “Miyamura sends the notification as to where the file can be stored” (Page 5 of the Applicant Arguments/Remarks).  
The Examiner respectfully disagrees. 

    PNG
    media_image1.png
    494
    748
    media_image1.png
    Greyscale

Figure 4 and corresponding paragraphs [0036]-[0042], (“[0037]… the mail transmission program 23 generates electronic mail describing URL notation for the file registered in the Web filing system 1, and performs processing so that this is transmitted to a terminal 3 via the mail server 4” and “[0039] As shown in FIG. 4, electronic mail transmitted to a terminal 3 by the 
mail transmission program 23 describes URL notation, as shown in "C" in FIG. 4.  
That is to say, the description for the relevant URL notation includes a description of full path information for the registered file determined by the file registration program 21 (FilePath=/lab/MarsLAN-tes- t/id00903739.tif)…[0041] On receiving this electronic mail, a user operating a terminal 3 clicks URL notation "A" in FIG. 4 when wishing to display the initial screen of the Web filing system 1, or clicks URL notation "B" in FIG. 4 when wishing to peruse the registered file, or clicks URL notation "C" in FIG. 4 when wishing to change the file name or folder of the registered file”), disclose the electronic mail is generated and transmitted to user at terminal 3 after the file registration program 21 generates URL notation for the registered file ([0035]), wherein the art of transferring and registering the file to the Web filing system 1 ([0034]-[0035]) imply the claimed file storing, so that later the user operating a terminal 3 can clicks URL notation, for example, URL notation “B” when wishing to peruse the registered file, or clicks URL notation “C” when wishing to change the file name or folder of the registered file.
Therefore, Miyamura teaches "notifying, upon the access information being generated, the generated access information to a predetermined notifying destination" as claimed. 

	In response to Applicant’s arguments on Claim 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamura (US 2002/0191222) in view of Kobayashi (US 2009/0113010).  The Examiner respectfully disagrees.
	As addressed above, Miyamura teaches the claimed invention, therefore the rejection is proper and maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/
Primary Examiner, Art Unit 2153